Name: Commission Regulation (EEC) No 3896/92 of 23 December 1992 fixing the amount of the flat-rate premium for certain fishery products during the 1993 fishing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  trade policy;  prices
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 392/21 COMMISSION REGULATION (EEC) No 3896/92 of 23 December 1992 fixing the amount of the flat-rate premium for certain fishery products during the 1993 fishing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4176/88 of 28 December 1988 laying down detailed rules for the grant of a flat-rate aid for certain fishery products (') and in particular Article 11 thereof, Whereas the flat-rate premium should encourage the producers' organizations to prevent the destruction of products withdrawn from the market ; Whereas the amount of the premium must be fixed in such as way as to take account of the interdependence of the markets concerned and of the need to prevent distor ­ tion of competition ; Whereas the amount of the premium may not exceed the technical and financial costs of processing and storage recorded during the previous fishing year, the highest costs being disregarded ; Whereas, on the basis of the information concerning the technical and financial costs associated with the concerned operations recorded in the Community, the amount of the premium should be fixed for the 1993 fishing year as shown below ; HAS ADOPTED THIS REGULATION : Article 1 For the 1993 fishing year, the amount of the flat-rate premium for the products listed in Annex VI to Council Regulation (EEC) No 3759/92 (2) shall be as follows : (a) freezing and storage of products, whole, gutted with head, or cut : ECU 92/tonne, for the first month ECU 14/tonne, per additional month ; (b) filleting, freezing and storage : ECU 1 52/tonne, for the first month ECU 14/tonne, per additional month. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1992. For the Commission Manuel MARfN Vice-President n OJ No L 367, 31 . 12. 1988 , p. 63 . (2) OJ No L 388 , 31 . 12. 1992, p. 1 .